625 N.W.2d 812 (2001)
Leo LORENTZ, Relator,
v.
Daniel NYQUIST, Uninsured, Respondent, and
Special Compensation Fund.
No. C0-01-62.
Supreme Court of Minnesota.
April 25, 2001.
Thomas A. Klint and Brad R. Kolling, Babcock, Neilson, Mannella, LaFleur & Klint, Anoka, for relator.
Robert J. Feigh and Christopher W. Harmoning, Hall & Byers, P.A., St. Cloud, for respondent.
Mike Hatch, Attorney General, Robert H. Foley, Assistant Attorney General, St. Paul, for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 19, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice